Citation Nr: 0520111	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-00 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
an acromioclavicular strain with labral tear, left shoulder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2000.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent rating for acromioclavicular strain with 
labral tear, of the left shoulder, effective September 11, 
2000.  In April 2001, the veteran filed a notice of 
disagreement (NOD) with the initial rating assigned for this 
disability.  A statement of the case (SOC) was issued in 
November 2002, and the veteran's representative filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2003.  

In May 2003, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of that hearing is associated with the claims 
file.  

In February 2004, the Board remanded this matter to the RO 
for further action. After completing the requested action, 
the RO granted a higher rating of 20 percent for the 
veteran's acromioclavicular strain with labral tear, left 
shoulder (as reflected in a May 2005 supplemental SOC 
(SSOC)).

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has continued its characterization of this claim in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO increased the initial rating 
assigned for the veteran's service-connected left shoulder 
disability during the pendency of this appeal, inasmuch as a 
higher evaluation is available for this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher initial rating remains 
viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran is right-handed.

3.	Since the September 11, 2000 effective date of the grant 
of service connection, the veteran's acromioclavicular strain 
with labral tear, of the left (minor) shoulder, has been 
manifested by motion of the left shoulder no worse than to 
shoulder level without pain, with an additional 20 degrees of 
motion possible with some pain (to 110 degrees).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for an acromioclavicular strain with labral tear, 
left shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the November 2002 SOC, the May 2005 SSOC, and the 
RO's letters of April 2004 and October 2004, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

In its April 2004 letter, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any VA treatment records, employment records, records 
from other Federal agencies, or records from state and local 
agencies, as well as requested that the veteran submit any 
additional evidence in his possession.  The RO also informed 
the veteran of the opportunity to submit any pertinent 
records from medical providers, or lay statements from 
individuals who could provide personal observations regarding 
the severity of the veteran's disability.  In an October 2004 
letter, the RO again requested that the veteran provide 
information to enable it to obtain any outstanding VA or 
private treatment records, employment records, records from 
other Federal agencies, or records from state and local 
agencies, as well as requested that the veteran submit any 
additional evidence in his possession.  Through these 
letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the February 2001 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this case 
does not, in any way, prejudice the veteran.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the November 2002 SOC 
explaining what was needed to substantiate the claim 
following the veteran's April 2001 NOD of the February 2001 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letters of April 2004 and October 2004; neither in 
response to those letters, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided herein.  As indicated below, the RO has obtained 
treatment records from Litchfield Hills Orthopedics, dated 
from May 2004 to June 2004, and has also arranged for the 
veteran to undergo numerous VA examinations, the reports of 
which are of record.  The veteran has submitted in support of 
his claim personal statements dated in October 2000 and June 
2004.  He has also provided testimony during a May 2003 
videoconference hearing before the undersigned VLJ, of which 
a transcript has been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

In a February 2001 rating decision, the RO granted service 
connection and an initial 10 percent rating for 
acromioclavicular strain with labral tear, left shoulder, 
effective September 11, 2000.

On VA general medical examination in December 2000, the 
veteran reported that he injured his left shoulder in service 
during a training exercise while he was carrying a fire 
extinguisher.  The veteran stated that the fire extinguisher 
slipped from his grasp, and when he attempted to catch this 
object he felt his left shoulder pop out of the joint.  The 
veteran complained that he was incapable of any heavy 
lifting.  He also reported that sleeping on the shoulder 
caused him pain, and that he would experience some clicking 
in the shoulder on motion.  He indicated that he took an 
over-the-counter pain reliever on average twice per week, in 
particular during cold weather.  On physical examination, it 
was noted that the veteran was right-hand dominant.  There 
was a click in the left shoulder.  Range of motion in the 
left shoulder was internal rotation to 90 degrees, and 
external rotation 90 degrees, with pain on internal rotation 
and posterior extension, and tenderness over the 
acromioclavicular joint.  The examiner also noted that the 
veteran had "full range of motion" of 180 degrees (although 
he did not specifically state whether this finding pertained 
to shoulder flexion, or to abduction).  The diagnosis was, 
inter alia, injury to the left shoulder, with a left labrum 
tear.  It was further noted that the veteran was only mildly 
functionally impaired, in that he was unable to do any heavy 
lifting at that time.  

During the May 2003 Board hearing, the veteran testified that 
his left shoulder disability limited his participation in 
physical activity that required significant use of his left 
arm, and as a result had interfered to some degree with 
various job-related duties.  The veteran also reported having 
problems in lifting objects with his left arm, and general 
pain and soreness affecting the left shoulder.  

On VA examination in February 2004, the veteran complained of 
having a background "everyday" pain in the midscapular area 
radiating to the deltoid and acromioclavicular areas, at a 
baseline level of 7 out of 10 (with 10 representing the 
highest level), and becoming 9 out of 10 on flare-ups, 
including when lifting weights with the left arm or sleeping 
on his side.  He also reported a second source of pain, 
consisting of a sharp pulling pain in the upper back, 
occurring daily, at a level of 8 out of 10, and worsened by 
left arm movements.  The veteran stated that he experienced 
weakness of the left shoulder and arm due to pain, and he 
reported favoring his right hand.  No swelling or frozen 
shoulder was reported.  There was also no report of numbness 
or tingling.  The veteran further stated that he had been 
avoiding heavy lifting, sports, yardwork and construction 
jobs to avoid any aggravation of his shoulder injury.

Physical examination revealed that the veteran had a small 
2.5-cm by 2.5-cm soft tissue swelling in the left 
acromioclavicular area.  There was no apparent gross atrophy 
or bony deformities in this area.  On palpation, there was 
tenderness to moderate touch in the left acromioclavicular 
area, as well as in the left mid-scapular region.  There was 
no spasm noted.  Range of motion in the left shoulder was 
noted as extension to 40 degrees without pain, and to 60 
degrees with pain.  Flexion was to 110 degrees without pain, 
and to 130 degrees with pain.  Abduction was to 90 degrees 
without pain, and to 110 degrees without pain.  Adduction was 
to 40 degrees without pain, and to 50 degrees with pain.  
Internal rotation was to 30 degrees both with and without 
pain.  External rotation was to 30 degrees without pain, and 
40 degrees with pain.  There was no additional loss of range 
of motion with repetitive motion, for movement of the left 
shoulder in any of the above directions.  There was also no 
additional loss of motion due to fatigability or weakness, 
for movement in any direction.  Muscle strength in the left 
shoulder, elbow and hand was limited to -5/5 due to pain, 
although there was no gross atrophy noted.  The veteran 
reported a slight hyperesthesia over the deltoid area.  The 
clinical impression was of a left labrum tear with syno-
tenditis of the left acromioclavicular joint.     

Records from Litchfield Hills Orthopedics, dated from May 
2004 to June 2004, include a May 2004 orthopedist's report 
reflecting that the veteran had been involved in an auto 
accident earlier that month, in which he had injured his left 
shoulder.  The veteran presented with significant pain and 
guarding in the left shoulder, and with both flexion and 
abduction each limited to 30 to 40 degrees.  There was little 
to no internal rotation.  The assessment was of a 
sprain/strain of the rotator cuff.  A June 2004 report of a 
follow-up consultation reflects that the veteran did not have 
any significant tenderness to palpation around the shoulder, 
and that he had slight discomfort around the trapezius.  
Range of motion was nearing full.  The veteran was capable of 
abduction of close to 90 degrees.  He was able to internally 
rotate to about the lateral crest.  He still had weakness of 
the supraspinatus and as well as the internal and external 
rotators.  The distal neurovascular status was intact with 
normal distal sensation and pulses.  Another report dated in 
June 2004 notes that the veteran was generally doing better 
since the auto accident six weeks previously, and that he had 
nearly full forward flexion.  There was still some 
crepitation and impingement.  The strength around the rotator 
cuff was good.  

In his June 2004 statement, the veteran related that his left 
shoulder would intermittently pop out of the socket, and that 
he experienced muscle strain from his neck to the back of his 
shoulder.  He stated that he had a limited range of left arm 
movement, and that the tear in his left shoulder had not yet 
healed. 

III.	Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Under the provisions of the VA rating schedule, disabilities 
of the shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran is right-handed; hence, his left 
shoulder is considered the minor upper extremity.

The veteran's acromioclavicular strain with labral tear, of 
the left shoulder, is presently evaluated as 20 percent 
disabling under the provisions of 38 C.F.R.          § 4.71a, 
Diagnostic Code 5201, limitation of motion of the arm.  Under 
this diagnostic code, a 20 percent rating is warranted for 
limitation of motion of the major or minor arm when motion is 
possible to the shoulder level, or when motion of a minor 
upper extremity is limited to midway between the side and 
shoulder level.  A 30 percent rating is assigned for motion 
of a minor upper extremity limited to 25 degrees from the 
side, or motion of a major upper extremity limited to midway 
between the side and shoulder level.  A 40 percent rating is 
warranted for motion of a major upper extremity limited to 25 
degrees from the side.    

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use) is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).   

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full, and internal and 
external rotation to 90 degrees is considered full.  See 38 
C.F.R. § 4.71, Plate I (2004).

Considering the competent evidence in view of the criteria 
noted above, the Board finds that, since the September 11, 
2000 effective date of the grant of service connection, the 
criteria for an initial rating in excess of 20 percent for 
the veteran's service-connected left shoulder disability have 
not been met.  Under Diagnostic Code 5201, the next higher 
evaluation (and also the maximum evaluation for a minor upper 
extremity) is a 30 percent rating for motion of the minor 
extremity limited to 25 degrees from the side.  However, the 
medical evidence reflects that the veteran's capability for 
movement of the left arm has not at any point been worse than 
to shoulder level, consistent with the currently assigned 20 
percent evaluation.  As indicated above, the report of a 
December 2000 VA examination notes the finding of a "full 
range of motion" in the left shoulder.  There was pain on 
internal rotation and posterior extension, and tenderness 
over the acromioclavicular joint, although the examiner noted 
that the veteran was only mildly functionally impaired in 
that he was unable to do any heavy lifting at that time.  

Similarly, more comprehensive findings regarding the 
veteran's left shoulder disability obtained on VA orthopedic 
examination in February 2004, reflect that the veteran 
continues to have motion in the left arm to at least the 
shoulder level.  Range of motion testing revealed that 
abduction was to 90 degrees without pain, and to 110 degrees 
with pain.  The examiner noted that there was no additional 
loss of range of motion with repetitive motion, or resulting 
from fatigability or weakness.  Muscle strength in the left 
shoulder, elbow and hand was limited to -5/5 due to pain, 
although no gross atrophy was noted.  The above examination 
results objectively show that, even taking into consideration 
the extent of any additional functional loss due to pain 
and/or other factors (in accordance with 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, 8 Vet. App. at 204-7), the veteran is 
capable of left arm range of motion to, at minimum, the 
shoulder level.  As the medical evidence establishes left 
shoulder motion well in excess of limitation of motion to 25 
degrees from the side, such evidence does not support the 
assignment of a higher, 30 percent evaluation.    

The Board points out that later private treatment records, 
dated in May 2004, do not alter the conclusions noted above.  
These indicate a temporary exacerbation of the veteran's left 
shoulder condition following an auto accident, to include 
significant pain and guarding, and limitation of abduction to 
between 30 and 40 degrees.  However, in addition to the fact 
that these findings suggest impairment due to an event 
unrelated to service, the reports of consultations dated the 
next month reflect that the veteran had recovered 
substantially since the accident, and that left shoulder 
abduction was close to 90 degrees.  

In addition to Diagnostic Code 5201, the Board has considered 
whether any other diagnostic code provides a basis for 
assignment of any higher rating for the left shoulder, but 
finds that there is no other applicable diagnostic code 
pursuant to which a higher rating for the veteran's 
disability would be assignable.  While the veteran's service-
connected acromioclavicular strain with labral tear may 
involve impairment of the clavicle or scapula, which is 
evaluated under Diagnostic Code 5203, no rating higher than 
20 percent is assignable under this diagnostic code.  See 
38 C.F.R. § 4.71a.  There also no evidence of, or of 
disability comparable to, either ankylosis of the 
scapulohumeral articulation, or impairment of the humerus, 
evaluated under Diagnostic Codes 5200 and 5202, respectively.  
Id.

Accordingly, the Board finds that the record presents no 
basis for assignment of an initial schedular rating in excess 
of 20 percent for the veteran's acromioclavicular strain with 
labral tear of the left shoulder.  

The Board notes also notes that there is no indication that 
the veteran's service-connected left shoulder disability has, 
at any point since the effective date of the grant of service 
connection, reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the May 2005 SSOC).  In this 
regard, the Board notes that this disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating). 
Specifically, the February 2004 examiner noted that the 
veteran had been employed in various capacities since 2001, 
and the veteran denied acute trauma or re-injuring his 
shoulder during this period of employment.  The veteran's 
left shoulder acromioclavicular strain with labral tear also 
has not been shown to warrant frequent periods of 
hospitalization, or to have otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in       38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that the 
stated rating of the veteran's for acromioclavicular strain 
with labral tear, left shoulder, pursuant to Fenderson, is 
not warranted, and the claim for an initial rating in excess 
of 20 percent for that disability must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for an 
acromioclavicular strain with labral tear, left shoulder, is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


